Citation Nr: 0205146	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
on the basis of a 1981 motor vehicle accident in Fort 
Worth, Texas.

2. Entitlement to service connection for a seizure disorder 
on the basis of aggravation due to a 1984 motor vehicle 
accident in North Fort Hood, Texas.

3. Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus.

4. Entitlement to a disability rating in excess of 30 percent 
for gastritis.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  It appears that thereafter he served as a member of 
the Texas Army National Guard, possibly from 1974 until his 
discharge in April 1986.

A hearing was held before the RO in July 1993.  A transcript 
of the hearing testimony has been associated with the claims 
file.  The veteran and his spouse testified.

The veteran's original claim of entitlement to service 
connection for a seizure disorder based on a 1981 motor 
vehicle accident was denied by an October 1983 rating 
decision.  A claim to reopen was subsequently denied by a 
June 1989 rating decision.  He was informed of both 
decisions, and did not appeal.  The case was later appealed 
to the Board of Veterans' Appeals (Board) from a February 
1993 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which found that 
new and material evidence had not been submitted to reopen 
the claim.  In November 1995, the Board remanded the matter 
for additional development.  Following the completion of the 
requested development, in June 1999 the Board reopened the 
claim, but denied it as not well grounded on the basis that 
the veteran may not be deemed to have been on inactive duty 
training at the time of the 1981 accident that allegedly 
caused the seizure disorder.  The Board also noted that even 
if the veteran were deemed to have been on inactive duty 
training at the time of his 1981 motor vehicle accident, his 
claim would ultimately be denied because the evidence on file 
tended to show that the accident was the result of the 
veteran's own willful misconduct.  The veteran contends that 
VA has failed to adjudicate an additional claim for service 
connection for a seizure disorder based on a separate 1984 
motor vehicle accident.

With regard to the claim for an increased rating for 
bilateral pes planus, the Board notes that service connection 
initially was granted for this disorder by a January 1975 
rating decision.  A noncompensable (zero percent) disability 
rating was assigned, effective July 10, 1974.  This rating 
was subsequently increased to 10 percent by a December 1976 
rating decision.  This same decision also granted service 
connection for gastritis, evaluated as 10 percent disabling.  
Both of these ratings were effective July 26, 1976.  

The veteran's claims for increased disability ratings for 
both bilateral pes planus and gastritis initially came before 
the Board on appeal from an October 1996 rating decision by 
the RO.  In June 1999, the Board denied the veteran's claim 
for an increased evaluation for bilateral pes planus, and 
remanded the claim for an increased evaluation for gastritis 
for additional development.  Following the requested 
development, the RO readjudicated the gastritis claim in 
August 2001, granting an increased evaluation of 30 percent, 
effective August 7, 1995.  The Board notes that in a claim 
for an increased rating, "the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  There is nothing in the record to show that the 
veteran expressly stated he was only seeking a 30 percent 
rating for his gastritis.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2001).  
Therefore, this issue of an increased rating for gastritis 
remains in appellate status.

The veteran appealed the Board's June 1999 decision to the 
Court of Appeals for Veterans Claims (Court).  In a May 2001 
order, the Court vacated and remanded the Board's decision 
pursuant, in part, to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001).


REMAND

The veteran has argued that he submitted a new claim seeking 
service connection for a seizure disorder on the basis that 
this disorder was aggravated by a motor vehicle accident 
while he was serving on active duty for training in 1984 in 
North Fort Hood, Texas.  The veteran asserts that this claim 
was erroneously interpreted by both the RO and the Board only 
as an attempt to reopen the previously denied claim for 
service connection based on a 1981 motor vehicle accident.  
As the veteran's attorney stated in a November 2001 letter:

While the 1981 seizure disorder was 
pending at the RO, I submitted 
extensive and repeated argument and 
evidence to the RO requesting 
readjudication of the active duty 
for training-aggravation of seizure 
disorder claim.  I call your 
attention to my letters to the RO 
dated April 11 and June 2, 1997, 
and February 3 and August 31, 1998.  
To comply with the Court remand 
order, and to ensure the active 
duty for training-aggravation claim 
is adjudicated by the RO, the 
veteran respectfully requests the 
Board, in its remand decision, to 
specifically direct the RO to 
adjudicate that claim.

In light of these assertions, the Board remands the case to 
the RO for its consideration of this matter.

As noted above, during the pendency of this appeal, there was 
a significant change in the law.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2001), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  More recently, new regulations were 
adopted to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
bilateral pes planus in June 1997.  The Board concludes that 
in order to comply with VA's duty to assist and because the 
evidence of record with regard to the issues on appeal is 
stale, he is entitled to a current VA examination with 
respect to this issue.  Such an examination would be helpful 
to ascertain the current severity of his disabilities and to 
determine the relative degree of industrial impairment, in 
light of his recorded medical, educational, and vocational 
history.  See 38 C.F.R. § 3.327 (2001).

As noted above, despite the fact that the RO increased the 
rating for the veteran's gastritis from 10 percent to 30 
percent in a rating decision of August 2001, this matter 
remains in appellate status.  The RO has not yet issued a 
supplemental statement of the case regarding this issue to 
explain why the veteran is not entitled to a rating in excess 
of 30 percent for his gastritis.

Additionally, in a November 2001 letter, the veteran's 
attorney indicated that the veteran had received additional 
treatment for both his seizure disorder and bilateral pes 
planus at the Fort Worth VA Outpatient Clinic, and that the 
veteran had provided his attorney with additional service 
medical records.  The veteran's representative indicated that 
the veteran has elected to have this new evidence considered 
by the RO.  VA treatment and service medical records are 
deemed to be evidence of record, and a determination on the 
merits of the veteran's appeal cannot be made without 
consideration of this evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any pertinent 
treatment records, not already associated 
with the claims file.  Specifically, the 
RO should obtain recent treatment records 
for the veteran from the Fort Worth VAOPC 
and any outstanding service medical 
records in the possession of the veteran 
or his attorney.  The veteran should be 
requested to sign any necessary 
authorization for release of any relevant 
private medical records to the VA.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.

3.  After completing any development 
deemed necessary, the RO should 
adjudicate the claim of entitlement to 
service connection for a seizure 
disorder on the basis of aggravation due 
to a 1984 motor vehicle accident in 
North Fort Hood, Texas.

4.  The RO should make arrangement for 
the veteran to be scheduled for an 
examination to determine the severity of 
his bilateral pes planus.  All necessary 
tests and studies should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
claims folder must be made available to 
the examiner.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

? Is the veteran's weight-bearing 
line over or medial to the great 
toe?
? Is there inward bowing of the 
tendo-achillis?
? Does the veteran experience pain of 
the feet on manipulation and use?
? Is there objective evidence of 
marked deformity (pronation, 
abduction etc.) of the feet?
? Are there any indications of 
swelling on use?
? Does the veteran have 
characteristic callosities?
? Is there tenderness of the plantar 
surfaces of the feet?  If so, to 
what degree?
? Does the veteran have marked 
pronation?
? Is there inward displacement and 
spasm of the tendo achillis on 
manipulation?  If so, to what 
degree?
? Are the veteran's bilateral pes 
planus symptoms relieved through 
the use of orthopedic shoes or 
appliances?

5.  The RO should issue the veteran and 
his attorney a supplemental statement of 
the case which summarizes all relevant 
actions taken on the claim for an 
increased rating for gastritis and an 
explanation as to why a rating in excess 
of 30 percent is not deemed to be 
warranted. An appropriate period of time 
should be allowed for response.

6.  After completion of the above 
development, in addition to any other 
development deemed necessary, the RO 
should readjudicate the issue of a rating 
in excess of 10 percent for bilateral pes 
planus.  If the determination remains 
adverse to the veteran, then he should be 
provided with a supplemental statement of 
the case as to this matter, and be 
afforded the appropriate time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



